972 So.2d 239 (2007)
Carlos A. VALDERRAMA and Leonor I. Valderrama, Appellants,
v.
PORTFOLIO RECOVERY ASSOCIATES, LLC, Appellee.
No. 3D07-1324.
District Court of Appeal of Florida, Third District.
December 19, 2007.
J. Wil Morris, for appellants.
Jason S. Dragutsky, for appellee.
Before WELLS, CORTIÑAS, and LAGOA, JJ.
PER CURIAM.
Appellee, Portfolio Recovery Associates, LLC ("Portfolio"), filed this action against appellants, Carlos A. Valderrama and Leonor I. Valderrama, as an owner and holder of a debt assigned from the original lender. After appellants filed their answer and affirmative defenses to the complaint, Portfolio filed a motion for summary judgment. In support of its position, Portfolio filed an affidavit attesting to appellants' debt in the amount of $17,243.44 which was owed to Portfolio as assignor of the debt.
Carlos Valderrama then filed a conclusory affidavit (the "Appellants' Affidavit") on behalf of both appellants, but sworn only by him, which stated they have no agreement with Portfolio and were not indebted to Portfolio.
The circuit court ultimately granted Portfolio's motion and entered a final summary judgment against the defendants. We agree that the Appellants' Affidavit raises no issues of material fact. "A movant for summary judgment has the initial burden of demonstrating the nonexistence of any genuine issue of material fact. But once he tenders competent evidence to support his motion, the opposing party must come forward with counterevidence sufficient to reveal a genuine issue." Landers v. Milton, 370 So.2d 368, 370 (Fla.1979). Given that the defendants have raised no genuine issues of material fact, summary judgment was proper.
Affirmed.